Eschweiler, J.
(dissenting). To the doctrine that some particular prejudice to a particular defendant, subsequently indicted, from the method used in drawing a grand jury must be shown before such person may question the validity of such grand jury, I cannot subscribe. An indictment by a grand jury that ought not to have met because not the body authorized by law would seem sufficient prejudice to warrant *427his right to so question. To hold otherwise is in .effect to require a summary trial on the merits.
The very -fact, as stated in the majority opinion, that such inquisitorial body is seldom used in this state is all the more reason why the statutory regulation should be followed and safeguards should be upheld. The general nature of such a body is discussed in William J. Burns International Detective Agency v. Doyle, 46 Nev. 91, 208 Pac. 427, 26 A. L. R. 600.
I feel that there was not a compliance with the letter or spirit of the statute; and that there was what may be termed jurisdictional error in the following particulars, the details whereof are recited in the majority opinion, viz.:
The drawing of the names; the serving after the term; the method permitted and approved of by the circuit court in the examination of the prospective jurors; and the striking from the list, or excusing without apparent cause, some who preceded on the list some of those selected. That such a body, acting as a grand jury, may be, under certain circumstances or at different stages of their proceedings, a de facto although not a de jure jury, seems to me to be beside the mark in this case. Here is a direct and prompt attack upon the body returning the indictments, and in the only manner in which the questions as to it being de jure can be presented, and it is not collateral as in State ex rel. Dunn v. Noyes, 87 Wis. 340, 356, 58 N. W. 386, cited in the majority opinion.
Surely a person against whom an indictment is found should be permitted to have tested the, question whether such a body is a lawful, de jure body or not, and not to be answered merely — that any body seeming to be — is a lawful grand jury.
The substantial difference between the purposes and the manner of obtaining the petit and the grand jury; that the grand jury selection is ex parte and with no express authority given the court to excuse, without apparent cause, names on the selected list; the avowed purpose of obtaining, as was *428stated by the examining counsel, representing the State, and with the apparent approval of the court, that “We have to get men who will put out of their lives everything that they knew of anybody they knew,” and the many variations from statutory conditions, creates the opinion that this was not a lawfully selected and therefore not a lawful grand jury.